DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 6/17/2021 has been entered. Claims 1-4 and 6-7 were amended, and claims 5 and 8 were canceled. Thus, claims 1-4 and 6-7 are pending in the application.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rong (Christine) Yang on 9/15/2021.
The application has been amended as follows:
Claim 1 has been replaced as follows by: 
--A gravity balancing device for a rehabilitation robot arm, comprising: a shoulder joint connecting member, an upper arm connecting member and a gravity balancing assembly;
the shoulder joint connecting member and the upper arm connecting member are pivotally connected according to a human body bionic structure to simulate rotational movement of the upper arm of a human body around the shoulder joint; 

the first tension unit includes a first guide pulley as well as a first wire rope, a first spring, a second wire rope, a second guide pulley, a third wire rope, a second spring, a fourth wire rope, a third spring and a fifth wire rope that are fixedly connected in sequence; the second wire rope and the third wire rope are respectively connected to two ends of the second guide pulley in a radial direction; 
the second tension unit includes a third guide pulley as well as a sixth wire rope, a fourth spring, a seventh wire rope, a fourth guide pulley, an eighth wire rope, a fifth spring, a ninth wire rope, a sixth spring and a tenth wire rope that are fixedly connected in sequence, the respective members of the second tension unit and the respective members of the first tension unit are arranged in one- to-one correspondence, have a same specification and are symmetrically distributed; the seventh wire rope and the eighth wire rope are respectively connected to two ends of the fourth guide pulley in the radial direction; 
head ends of the first wire rope and the sixth wire rope are fixed on the shoulder joint connecting member; tail ends of the fifth wire rope and the tenth wire rope are fixed on the upper arm connecting member and are symmetrically mirroring each other from either side of a rotation axis of the upper arm connecting member; the first guide pulley and the third guide pulley are fixed pulleys, and the fourth wire rope is connected to the second spring and the third spring after passing by the first guide pulley; the ninth wire rope is connected to the fifth spring and the sixth spring after passing by the third 
the locking mechanism is used to independently lock one of the second guide pulley and the fourth guide pulley when the robot arm is switched between a right hand training mode and a left hand training mode, 
and wherein the first and fourth springs have a same stiffness, which is set to K1, and the second, third, fifth, and sixth springs have a same stiffness, which is set to K2, K1 is smaller than K2.--
Claim 2 has been replaced as follows by: 
--The gravity balancing device for the rehabilitation robot arm of claim 1, wherein the first tension unit further includes a fifth guide pulley, and the second tension unit further includes a sixth guide pulley; the fifth guide pulley and the sixth guide pulley are both fixed on the upper arm connecting member, the tail end of the fifth wire rope and the tail end of the tenth wire rope are fixedly connected to the fifth guide pulley and the sixth guide pulley, respectively.--
Claim 3 has been replaced as follows by: 
--The gravity balancing device for the rehabilitation robot arm of claim 1, wherein the second guide pulley includes a seventh guide pulley and an eighth guide pulley that are symmetrically and coaxially distributed on front and back sides of the shoulder joint connecting member to rotate synchronously; the first wire rope, the first spring and the second wire rope are located on a same side of the eighth guide pulley, and the third wire rope, the second spring, the fourth wire rope, the third spring and the 
the fourth guide pulley includes a ninth guide pulley and a tenth guide pulley that are symmetrically and coaxially distributed on front and back sides of the shoulder joint connecting member to rotate synchronously; the sixth wire rope, the fourth spring and the seventh wire rope are located on a same side of the ninth guide pulley, and the eighth wire rope, the fifth spring, the ninth wire rope, the sixth spring and the tenth wire rope are located on a same side of the tenth guide pulley; the seventh wire rope is connected to the sixth guide pulley, and the sixth wire rope is connected to the ninth guide pulley.--
Claim 4 has been replaced as follows by: 
--The gravity balancing device for the rehabilitation robot arm of claim 1, wherein the first tension unit further includes an eleventh guide pulley, a twelfth guide pulley and a thirteenth guide pulley; the twelfth guide pulley and the thirteenth guide pulley are located in a same plane and cooperate to clamp the fifth wire rope, an axis of the eleventh guide pulley is perpendicular to the fifth wire rope and an axis of the thirteenth guide pulley; the fifth wire rope is connected to the upper arm connecting member after being guided by the eleventh guide pulley, the twelfth guide pulley and the thirteenth guide pulley; 
the second tension unit further includes a fourteenth guide pulley, a fifteenth guide pulley and a sixteenth guide pulley that are arranged in one-to-one 
Claim 6 has been replaced as follows by: 
--The gravity balancing device for the rehabilitation robot arm of claim 1, wherein sizes of the guide pulleys and the springs are constrained to be:

    PNG
    media_image1.png
    176
    87
    media_image1.png
    Greyscale

 	where l1 represents an original length of the springs with the stiffness K1, x1 represents a maximum elongation amount of the springs with the stiffness K1, l2 represents an original length of the springs with the stiffness K2, X2 represents a maximum elongation amount of the springs with the stiffness K2, d represents a diameter of the shoulder joint, d1 represents a distance between the head end of the first wire rope and the eighth guide pulley and a distance between the head end of the sixth wire rope and the ninth guide pulley, d2 represents a distance between the seventh guide pulley and the first guide pulley and a distance between the third guide pulley and the tenth guide pulley.--
Claim 7 has been replaced as follows by: 

REASONS FOR ALLOWANCE
Claims 1-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the claim is allowable because the prior art of record alone or in combination fails to teach or render obvious a gravity balancing device for a rehabilitation robot arm comprising all the features as essentially recited in claim 1, and in combination with all the elements and structural and functional relationship as claimed and further including wherein the first and fourth springs have a same stiffness, which is set to K1, and the second, third, fifth, and sixth springs have a same stiffness, which is set to K2, K1 is smaller than K2.
The closest prior art of record is Scott (US 2008/0304935 A1) in view of Reddy et al. (US 5,170,777) and Nef et al. (US 2010/0249673 A1).
While Scott does teach a gravity balancing device for a rehabilitation robot arm (robotic exoskeleton for an arm) (abstract), comprising: a shoulder joint connecting member (see annotated Images 1-2 from previous office action), an upper arm connecting member (see annotated Images 1-2 from previous office action)and a gravity balancing assembly (system of pulleys and wires in Figs. 11a-12, 15a-15b); the shoulder joint connecting member and the upper arm connecting member are pivotally connected according to the human body bionic structure to simulate rotational movement of the upper arm of the human body around the shoulder joint (three degrees of freedom for the glenohumeral joint of the shoulder) (paras. [0018-0019], [0125], [0158]); the gravity balancing assembly includes a first tension unit (systems of wires on pulleys in the box labeled ‘first tension unit’ in the annotated Images 3-4 from previous office action), a second tension unit (systems of wires on pulleys in the box labeled ‘second tension unit’ in the annotated Images 3-4 from previous office action) and a locking mechanism (brakes for each motor to keep cables in tension) (para. [0137]); the first tension unit includes a first guide pulley as well as a first wire rope, a second guide pulley, a third wire rope, and a fifth wire rope that are fixedly connected in sequence (respectively, the pulley labeled A, the wire rope labeled A, the pulley labeled X, the wire rope labeled C, and the wire rope labeled E in the annotated Images 5-6 from previous office action); the second tension unit includes a third guide pulley as well as a sixth wire rope, a fourth guide pulley, an eighth wire rope, and a tenth wire rope that are fixedly connected in sequence (respectively, the pulley labeled A’, the wire rope labeled A’, the pulley labeled X’, the wire rope labeled C’, and the wire rope labeled E’ in the annotated Images 5-6 from previous office action), the respective members of the second tension unit and the respective members of the first tension 
While Reddy does teach having a spring between two pulleys (tensioning means 50 between pulley 52 and reel 48) (Reddy; Fig. 1), and thus in combination with Scott teaches a first spring, a second wire rope, a second spring, a fourth wire rope, a third spring (Reddy spring added between Scott pulleys labeled A and X splits the wire rope labeled A into two wire ropes A and B, Reddy spring added between Scott pulleys labeled X and B splits the wire rope labeled C into two wire ropes C and D, and Reddy spring added between Scott pulleys labeled B (or E) and F splits the wire rope labeled E into two wire ropes) (see annotated Images 5-6, 9 from previous office action), the second wire rope and the third wire rope are respectively connected to two ends of the second guide pulley in the radial direction (Reddy wire rope B is between Scott wire rope A and pulley X; Scott wire rope C is on the other side of pulley X) (see annotated Images 5-6, 9 from previous office action), a fourth spring, a seventh wire rope, a fifth spring, a ninth wire rope, a sixth spring (Reddy spring added between Scott pulleys labeled A’ and X’ splits the wire rope labeled A’ into two wire ropes A’ and B’, Reddy spring added between Scott pulleys labeled X’ and B’ splits the wire rope labeled C’ into two wire ropes C’ and D’, and Reddy spring added between Scott pulleys labeled B’ (or E’) and F’ splits the wire rope labeled E’ into 
While Nef does teach switching between the right hand training mode and the left hand training mode (simple switching between right-arm/left-arm use of the system using rotation of a link) (Nef; para. [0011], para. [0042]), Nef does not teach all of the remaining components of the independent claim.
Since none of the prior art references of record alone or in combination disclose all the limitations of the applicant’s independent claim 1, and since the prior art of record does not teach and render obvious wherein the first and fourth springs have a same stiffness, which is set to K1, and the second, third, fifth, and sixth springs have a same stiffness, which is set to K2, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032.  The examiner can normally be reached on Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785